DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 17-20, in the reply filed on October 26, 2022 is acknowledged.
Accordingly, claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on January 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al, “Anisotropic Charge-Carrier Mobilities of Liquid Crystalline Conjugated Polymers on Photo-Aligned PVCN Dielectric Insulators,” Organic Electronics, Vol. 30, 28 December 2015, pp. 143-148.
In re claim 1, Woo et al discloses an organic field effect transistor (i.e. see at least Figure 1(a)) comprising: a channel structure comprising a photoalignment layer (i.e. PVCN layer, which plays double role in the device of Woo et al: when photo-cured, it provides orientation to the liquid crystalline polymer PBTTT, and it also has gate insulating characteristics, see page 144, column 1, lines 3-10) and an organic semiconductor layer (i.e. PBTTT) disposed directly over the photoalignment layer, wherein a charge carrier mobility varies along a thickness direction of the channel structure (i.e. Figure 6 shows the anisotropic transfer characteristic curves of the PBTTT-OTFTs with the photo-aligned PVCN gate insulator after annealing the devices at 180°C; when the channel direction (from source to drain direction) in the PBTTT-OTFT is parallel (or perpendicular) to the polarization direction of the LPUV light source, it is referred to as a parallel (or perpendicular) PBTTT-OTFT as shown in Figure 1(b); Figure 6 shows that the charge mobility of the parallel PBTTT-OTFT was 0.008 cm2/Vs; on the other hand, the charge carrier mobility of the perpendicular PBTTT-OTFT was 0.025 cm2/Vs, thus the claim limitation that the charge carrier mobility varies along a thickness direction of the channel structure is met).
In re claim 2, Woo et al discloses wherein the organic semiconductor layer is characterized by an intra layer gradient in charge carrier mobility (i.e. Woo et al discloses at least anisotropic charge-carrier mobilities – see document).
In re claim 3, Woo et al discloses the use of at least PCVN (i.e. see at least page 144).
In re claims 4-7, Woo et al discloses the use of at least PBTTT (i.e. see document).
In re claim 8, it is inherent and implicit from Woo et al that there is a source region and a drain region that are adjacent to the channel structure as the source and drain regions are vital for the operation of a transistor. Furthermore, Woo discloses source and drain electrodes in its corresponding Figures.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitation of “an organic field effect transistor comprising a second photoalignment layer disposed over the first organic semiconductor layer, and a second organic semiconductor layer disposed directly over the second photoalignment layer, wherein a charge carrier mobility within the first organic semiconductor layer is different than a charge carrier mobility within the second organic semiconductor layer” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817